DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 7/08/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an array of microchannels, wherein ones of the array of microchannels extend in a first direction, and are separated from one another by a first sidewall,” and “wherein a wall extends into the array of microchannels array below a second sidewall separating ones of the first array and ones of the second array of fluid distribution channels” (claims 1-16) must be shown or the feature(s) canceled from the claim(s). See details under the 112 rejection below. Changes to the Drawings may necessitate changes to the Specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 each recite:
“an array of microchannels, wherein ones of the array of microchannels extend in a first direction, and are separated from one another by a first sidewall,” and “wherein a wall extends into the array of microchannels array below a second sidewall separating ones of the first array and ones of the second array of fluid distribution channels”.
It is unclear whether the “first sidewall “and the “wall” are the same element or are different elements, which consequently renders the claim indefinite. From a review of the specification and drawings, cross member 707 (see Fig. 7) is believed to correspond to the “second sidewall”. Sidewall 107, specifically as shown in the embodiments Fig. 3-4C, is believed to correspond to the “a wall extends into the array of microchannels array”. No element, however, is depicted as completely separating any of the microchannels 201. Thus, it is unclear if sidewall 107, or another of the sidewalls 107, corresponds to the “first sidewall”, since it separates top portions of groups of microchannels 202 by extending into them. Further, wall 405 is mentioned in the specification, but extends into the cold plate 202, and not into the array of microchannels.
Further, the combination of features is not depicted in any specific embodiment, e.g., instead drawing on features depicted in Fig. 7A-7B for the interleaved but separated first and second arrays of fluid distribution channels 105a, 105b, where the sidewalls/fins 107 are depicted as so thick that they could not possibly fit/extend into the array of microchannels as required by the claim and depicted in Fig. 3-4C.
The claims are indefinite because the corresponding elements cannot be positively identified from the disclosure, which obscures the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Datta (US 20080210405 A1), Muley (US 20100000722 A1), Myers (US 20050139996 A1), and Galyon (US 5016090 A) disclose conventional fin/fluid channel arrays and structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835